The opinion of the Court was drawn up by
Shepley J.
The rule, that a witness is not obliged to criminate himself is well established. It is contended however, that if the witness waives that privilege when testifying to one fact in the cause, he cannot claim it while testifying to any other fact material to the issue. If he consents to testify to one matter tending to criminate himself, he must testify fully in all respects relative to that matter so far as material to the issue. If he waives the privilege, he does so fully in relation to that act. But he does not thereby waive his privilege of refusing to reveal other unlawful acts, wholly unconnected with the act, of which he has spolcen, even though they may be material to the issue. His consent to speak of one criminal act cannot deprive him of that protection, which the law affords him so far as respects other criminal acts not connected with it. That the prosecutrix was not obliged to answer, whether she had an illicit connexion with another man, was decided in Tillson v. Bowley, 8 Greenl. 163.
The statute respecting the maintenance of children born out of wedlock was designed to relieve the towns from burthen as well as to aid the mother in their support. And there is no reason to believe it to have been the intention of the legislature to limit it to those cases, where the woman was of full age. It is competent for the legislature to authorize minors to prosecute, and to enable them to do all acts necessary for that purpose. If the objection had been good, it was available only in abatement.
The prosecution was not designed to punish the accused for a crime, but to make him, if found guilty, contribute to the support of the child. In Wilbur v. Crane, 13 Pick. 284, it is said to be in substance and effect a civil suit. Evidence of the character of *375a party is not admissible generally in civil suits, unless the proceedings put the general character in issue ; and that is not regarded as put in issue by an allegation of one particular unlawful or fraudulent act. Attorney General v. Bowman, 2 B. & P. 532, note a; Nash v. Gilkeran, 5 S. & R. 352. There was nothing in the proceedings in this case, which authorized its admission.

Exceptions overruled.